Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-8) in the reply filed on 11/30/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mizoguchi et al. (US Pub No. 2013/0285516 A1 and Mizoguchi hereinafter)
Regarding Claim 1, Mizoguchi  discloses (figs. 1-10, see annotated figs below) a chassis member used for an electronic device, comprising: a face plate (front frame plate attached with the display 2) ; and a frame (33) that is fixed to one face of the face plate and that is along at least one side of a peripheral edge of the one face, wherein the frame has a plurality of laminated layers of a prepreg containing reinforced fiber impregnated with resin (the prepreg of three-layered fiber-reinforced plastic, [0043]) that 

    PNG
    media_image1.png
    557
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    656
    media_image2.png
    Greyscale


Regarding Claim 5, Mizoguchi discloses (figs. 1-10) the chassis member according to claim 1, wherein the reinforced fiber (41-43) extends along at least a longitudinal direction of the one side (shows in fig.5).  
Regarding Claim 6, Mizoguchi discloses (figs. 1-10 and annotated fig. 3 above) the chassis member according to claim 1, wherein the frame body extends along the peripheral edge of the one face in a frame shape to surround the one face, and the shaft supporting portion is on one side of the frame body (shows in fig.3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al in view of Watabe et al (US Patent No. 5001659 A and Watabe hereinafter)
Regarding Claim 2, Mizoguchi discloses the chassis member according to claim 1.  Mizoguchi does not explicitly disclose wherein the shaft supporting portion has a projecting portion extending from the one side in a surface normal direction of the one face, and the insertion hole is in the projecting portion along the frame body (12) and is opened on an end face of the projecting portion and in a direction that crosses the surface normal direction.  However, Watabe teaches (figs. 1, 3 and 5) wherein the shaft supporting portion (16) has a projecting portion extending from the one side in a surface normal direction of the one face, and the insertion hole is in the projecting portion along 

    PNG
    media_image3.png
    763
    746
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a projecting portion extending from the one side in a surface normal direction of the one face of Watabe to device of Mizoguchi in order to provide an improved structure for connecting a rotatable body to a stationary body.
Regarding Claim 3, Mizoguchi/Watabe discloses the chassis member according to claim 2. Watabe further teaches wherein the projecting portion has a boss section (50b) surrounding at least a part of a periphery of the insertion hole, and the chassis member further comprises a reinforcing ring  (58) surrounding an outer peripheral surface of the boss section.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a boss section surrounding at 

Regarding Claim 4, Mizoguchi/Watabe discloses the chassis member according to claim 2. Watabe further teaches wherein further comprising a reinforcing sheet (32) surrounding the frame body and the projecting portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a reinforcing sheet of Watabe to device of Mizoguchi in order to provide an improved structure for connecting a rotatable body to a stationary body.

Regarding Claim 7, Mizoguchi  discloses (figs. 1-10, see annotated figs below) an electronic device comprising a chassis having a chassis member (3), wherein the chassis member comprises: a face plate (front frame plate attached with the display 2) ; and a frame (33) that is fixed to one face of the face plate and that is along at least one side of a peripheral edge of the one face, wherein the frame has a plurality of laminated layers of a prepreg containing reinforced fiber impregnated with resin (the prepreg of three-layered fiber-reinforced plastic) that is formed into the plate-like part 33a), wherein

    PNG
    media_image1.png
    557
    529
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    379
    656
    media_image2.png
    Greyscale

the frame has: a frame body fixed to the one face; and a shaft supporting portion integral with the frame body. Mizoguchi does not explicitly disclose a shaft supporting portion has an insertion hole for press-fitting a hinge shaft, wherein the electronic device further comprises: a hinge relatively fixed to the chassis by the hinge shaft press-fitted into the insertion hole; and a second chassis relatively rotatably coupled to the chassis by the hinge shaft about its axis. However, Watabe teaches (figs. 1, 3 and 5) a shaft supporting portion (50) has an insertion hole (50a) for press-fitting a hinge shaft (54), wherein the electronic device (10) further comprises: a hinge (16) relatively fixed to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a hinge relatively fixed to the chassis by the hinge shaft press-fitted into the insertion hole of Watabe to device of Mizoguchi in order to provide an improved structure for connecting a rotatable body to a stationary body.

Regarding Claim 8, Mizoguchi/Watabe discloses the electronic device according to claim 7. Mizoguchi further teaches (fig.1) a display (31) on a front face of the chassis; and a keyboard (21) on the second chassis, wherein the chassis has a back face that includes the face plate and a side face of the frame.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841